UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4925


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CARL RAY MCNEIL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:02-cr-00098-BO-1)


Submitted: February 24, 2022                                      Decided: March 7, 2022


Before NIEMEYER, MOTZ, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


ON BRIEF: Raymond C. Tarlton, TARLTON POLK, PLLC, Raleigh, North Carolina,
for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Assistant
United States Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl Ray McNeil, Jr., pled guilty to discharging a firearm in furtherance of a crime

of violence, in violation of 18 U.S.C. § 924(c)(1), and being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced McNeil to an

aggregate sentence of 447 months’ imprisonment and ordered him to pay $92,568.73 in

restitution. After granting McNeil’s 28 U.S.C. § 2255 motion to challenge his designation

as an armed career criminal, 1 the district court resentenced McNeil to 382 months’

imprisonment, and while it omitted restitution from the initial judgment, reentered the

restitution award in an amended judgment. On appeal, we affirmed the sentence of

imprisonment and dismissed McNeil’s appeal of the restitution order. United States v.

McNeil, 707 F. App’x 764, 765-66 (4th Cir. 2017) (No. 16-4863).

       The district court then granted a second § 2255 motion, reentering the judgment so

McNeil could appeal the award of restitution. McNeil also contends that his guilty plea

was not knowing and voluntary, that he was not competent to plead guilty, and that the

district court erred in imposing conditions of supervised release that it did not announce at

the resentencing hearing. 2 We affirm McNeil’s convictions, vacate his sentence, and

remand for resentencing.


       1
           See Armed Career Criminal Act, 18 U.S.C. § 924(e).
       2
        McNeil, in the issues for review section of his brief, argues that robbery of a postal
matter under 18 U.S.C. § 2114 is not a crime of violence for purposes of his § 924(c)
conviction. Yet he cites no authority for this proposition nor addresses it in the argument
section of his brief. This conclusory argument cannot preserve appellate review of this
claim. See United States v. Arbaugh, 951 F.3d 167, 174 n.2 (4th Cir. 2020).

                                              2
       McNeil contends that his plea was not knowing and voluntary because the district

court failed to advise him that the Government had to prove that he knew was a felon in

order to sustain a conviction under § 922(g). Because McNeil did not preserve any error

in the plea proceedings, we review the adequacy of the plea colloquy for plain error. United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). To establish plain error, McNeil “must

show that: (1) an error occurred; (2) the error was plain; and (3) the error affected his

substantial rights.” United States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020) (en banc).

In the guilty plea context, a defendant can establish that an error affected his substantial

rights by showing “a reasonable probability that, but for the error, he would not have

entered the plea.” United States v. Davila, 569 U.S. 597, 608 (2013) (internal quotation

marks omitted). Even if McNeil makes this showing, we will correct the error only if it

“seriously affects the fairness, integrity or public reputation of judicial proceedings.”

Henderson v. United States, 568 U.S. 266, 272 (2013) (cleaned up).

       “Before accepting a guilty plea, a trial court, through colloquy with the defendant,

must ensure that the defendant understands the nature of the charges to which the plea is

offered.” United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016); see Fed. R. Crim.

P. 11(b)(1)(G). While this case was pending on appeal, the Supreme Court held that in

§ 922(g) cases, “the Government must prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).

       In conducting the Rule 11 colloquy, the district court failed to fully advise McNeil

of the elements of the § 922(g)(1) charge because it did not advise him that the Government

                                             3
had to prove that he knew he was a felon when he possessed the firearm. Thus, the district

court committed Rehaif error. However, “[i]n felon-in-possession cases, a Rehaif error is

not a basis for plain-error relief unless the defendant first makes a sufficient argument or

representation on appeal that he would have presented evidence at trial that he did not in

fact know he was a felon.” Greer v. United States, 141 S. Ct. 2090, 2100 (2021).

         McNeil tries to make this showing by arguing that he served little time in prison and

would not have understood that he was a felon. But as the Supreme Court explained in

Greer:

         In a felon-in-possession case where the defendant was in fact a felon when
         he possessed firearms, the defendant faces an uphill climb in trying to satisfy
         the substantial-rights prong of the plain-error test based on an argument that
         he did not know he was a felon. The reason is simple: If a person is a felon,
         he ordinarily knows he is a felon. Felony status is simply not the kind of
         thing that one forgets.

Id. at 2097 (cleaned up).

         McNeil had sustained several adult felony convictions prior to committing his

§ 922(g) offense. He served a three-year suspended sentence, showing that he knew that

his prior robberies were punishable by more than one year in prison. Thus, there is not a

reasonable probability that, but for the district court’s failure to fully advise McNeil of the

mens rea elements of § 922(g), the outcome of the proceeding would have been different.

         McNeil argues that he was not competent to plead guilty and that the district court

erred in failing to sua sponte order a competency hearing. We apply the plain error standard

“when a defendant did not raise competency issues while represented by counsel.” United

States v. Ziegler, 1 F.4th 219, 228 (4th Cir. 2021). Without a motion from either party, a


                                               4
district court must sua sponte order a competency hearing “if there is reasonable cause to

believe that the defendant may presently be suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his defense.” 18

U.S.C. § 4241(a). “Whether reasonable cause exists is a question left to the sound

discretion of the district court.” United States v. Bernard, 708 F.3d 583, 592 (4th Cir.

2013) (internal quotation marks omitted). “Reasonable cause may be established through

evidence of irrational behavior, the defendant’s demeanor at trial, and medical opinions

concerning the defendant’s competence.” Id. at 592-93 (internal quotation marks omitted).

       The district court did not plainly err in declining to sua sponte order a competency

hearing. As soon as McNeil entered a notice of an insanity defense, the court ordered a

psychological evaluation. The evaluator concluded that McNeil was competent to proceed,

and McNeil did not challenge that conclusion below. Moreover, nothing in the transcript

of the plea colloquy or sentencing hearing reveals any cause to believe that McNeil was

not competent during the proceedings. Therefore, we affirm McNeil’s convictions.

       Turning to McNeil’s sentencing challenges, the parties rightfully argue that the

district court erred in imposing discretionary conditions of supervised release in the written

judgment that it did not announce at the resentencing hearing. We review de novo whether

the sentence imposed in the written judgment matches the district court’s oral

pronouncement of the sentence. United States v. Rogers, 961 F.3d 291, 295-96 (4th Cir.

2020). In Rogers, we vacated the defendant’s sentence and remanded to the district court

based on the court’s failure to orally announce the standard, but discretionary, conditions

                                              5
of supervision included in the written judgment. 961 F.3d at 296-301. We explained that

“the requirement that a district court expressly adopt a written list of proposed conditions

is not a meaningless formality: It is a critical part of the defendant’s right to be present at

sentencing.” Id. at 300 (internal quotation marks omitted). Although the district court did

not have the benefit of Rogers at the time of sentencing, this error requires that the district

court conduct a resentencing hearing. See United States v. Singletary, 984 F.3d 341, 346-

47 & n.4 (4th Cir. 2021). Thus, we need not reach McNeil’s challenge to the restitution

order, and we express no opinion on the merits of his challenge to it.

       Therefore, we affirm McNeil’s convictions, vacate his sentence, and remand for

resentencing. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                   VACATED IN PART, AND REMANDED




                                              6